internal_revenue_service number release date index number ------------------------------------------ -------------- -------------------------------------- --------------- -------------------------- ----------------------------------- department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 - plr-115223-05 date date ------------------------------------------------ ---------------------------------------------------------- ---------------------------------------------------------------- trust -------------------------------------------- trust a_trust b a ---------------------------------------------- b ---------------------------------------------- state court --- -------------------- -------------- ------------- d1 d2 d3 ------------------ ----------------------- --------------------------- ----------------------------------------------------------------------------------------------- ------------------------ ------------------------------------------------------------------------------------------------ court ------------------------------------------------------------------------------------------------------------ - - ------------ plr-115223-05 x dear ------------------------------------- trust requesting rulings concerning the proposed division of trust into two separate trusts trust a and trust b facts this letter responds to a letter dated date submitted on behalf of a and b husband and wife are the grantors trustees and unitrust beneficiaries of trust trust was created pursuant to a_trust agreement dated d1 a and b funded trust with community_property trust operates as a charitable_remainder_unitrust crut under sec_664 of the internal_revenue_code trust is irrevocable and governed by the laws of state a community_property_state by the terms of trust a and b receive on the last day of each calendar_quarter an amount equal to x of the net fair_market_value of trust assets measured as of the first day of the tax_year with any trust income exceeding this amount being added to principal if either a or b dies during the term of trust then the unitrust_amount will be paid entirely to the survivor of a or b the payments of the unitrust_amount will continue until the earlier of the expiration of the 20-year period commencing with the date a and b transferred the property to trust or the death of the later of a and b upon the earlier of the expiration of the 20-year period or the death of the later of a or b_trust corpus is to be distributed to one or more charitable organizations described in sec_170 sec_2055 and sec_2522 as designated by a and b or the survivor of them in a signed writing any designation by a b or the survivor of them unless otherwise stated may be amended or revoked by a later written instrument signed by a or b or the survivor of them and delivered to the trustee under the terms of trust if either a or b ceases to act as co-trustee for any reason the other spouse shall act as the sole trustee of trust a and b or the survivor of them retained the right to designate a successor trustee in the event that both a and b cease to act as trustee trust provides that if either a or b dies prior to the expiration of the unitrust term the survivor’s right to succeed to the deceased’s share of the unitrust payments will become effective only if the survivor furnishes the funds for payment of any federal_estate_taxes or state_death_taxes for which trustee may be liable upon the first of a or b to die on d2 court entered a judgment dissolving the marriage of a and b as part of the marital dissolution a and b entered into a memorandum of understanding setting forth the terms of the martial settlement agreement the marital settlement agreement is in the process of being finalized by the terms of the memorandum of understanding the parties propose to divide trust into two separate trusts trust a and - - plr-115223-05 trust b each of which is intended to qualify as a crut under sec_664 as proposed the assets of trust will be divided equally in_kind between trust a and trust b a will be the sole trustee and income_beneficiary of trust a and b will be the sole trustee and income_beneficiary of trust b if a predeceases the 20-year period then b will become the sole beneficiary of trust a for the remainder of the trust term if b predeceases the 20-year period then a will become the sole beneficiary of trust b for the remainder of the trust term a will have the right to designate the charitable_remainder beneficiaries of trust a b will have the right to designate the charitable_remainder beneficiaries of trust b if either a or b predeceases the 20-year period the survivor will not have the right to designate or change the charitable_remainder beneficiaries designated by the deceased on d3 court approved a petition by a and b to divide trust into trust a and a will be the sole trustee of trust a during his lifetime if a shall for any reason cease to act as trustee of trust a he will retain the right to appoint a successor trustee for trust a similarly b will be the sole trustee of trust b during her lifetime and will retain the right to appoint a successor trustee for trust b_trust b court 2’s order is conditioned upon the receipt of a favorable letter_ruling from the service law and analysis ruling charitable_remainder_unitrust shall be exempt from federal_income_tax sec_664 of the internal_revenue_code provides generally that a sec_664 provides that a charitable_remainder_unitrust is a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in ' c and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in ' d a and other than qualified gratuitous transfers described in ' d c may be paid to or for_the_use_of any person other than an organization described in ' c c following the termination of the payments described in ' d a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in ' c or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in ' g all or part of such securities are to be transferred to an - - plr-115223-05 employee_stock_ownership_plan as defined in ' e in a qualified_gratuitous_transfer as defined by ' g and d with respect to each contribution of property to the trust the value determined under ' of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust based solely on the facts and representations submitted we conclude that the division of trust into trust a and trust b will not cause trust trust a or trust b to fail to qualify as charitable_remainder trusts under sec_664 ruling sec_2 and sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite sec_1041 provides that no gain_or_loss will be recognized on a transfer of property from an individual to or in trust for the benefit of a spouse or former spouse if the transfer is incident to the divorce under sec_1041 for purposes of subtitle a the transferee is treated as having acquired the property by gift from the transferor with a carryover_basis from the transferor pursuant to sec_1041 a transfer of property is incident to the divorce if the transfer occurs within one year after the date on which the marriage ceases or is related to the cessation of the marriage plr-115223-05 - - sec_1_1041-1t q a-7 of the temporary income_tax regulations provides that a transfer of property is related to the cessation of the marriage if the transfer is pursuant to a divorce_or_separation_instrument as defined in sec_71 of the code and the transfer occurs not more than six years after the date on which the marriage ceases a divorce_or_separation_instrument includes a modification or amendment to such decree or instrument sec_1041 was added to the code by sec_421 of the tax_reform_act_of_1984 1984_act pub_l_no the house report accompanying the 1984_act expresses the intent of congress behind sec_1041 the bill provides that the transfer of property to a spouse incident to a divorce will be treated for income_tax purposes in the same manner as a gift gain including recapture_income or loss will not be recognized to the transferor and the transferee will receive the property at the transferor s basis thus uniform federal_income_tax consequences will apply to these transfers notwithstanding that the property may be subject_to differing state property laws h_r rep no 98th cong 2d sess part pincite ahouse report concerning transfers between spouses of annuities and beneficial interests in trusts the above legislative_history specifically states that where an annuity is transferred or a beneficial_interest in a_trust is transferred or created incident_to_divorce_or_separation the transferee will be entitled to the usual annuity treatment including recovery_of the transferor s investment_in_the_contract under sec_72 or the usual treatment as the beneficiary of a_trust by reason of sec_682 id for purposes of subtitle a sec_1041 provides a broad rule_of nonrecognition_of_gain_or_loss for any transfer of property between present spouses and between divorcing spouses if the transfer is incident_to_divorce in our view a broad application of sec_1041 is consistent with the language of the statute and the above statement of congressional intent here a and b together currently receive annual trust payments equal to an x unitrust_amount under the facts of this case trust will be divided into two equal charitable_remainder unitrusts trust a and trust b each of which will have percent of the assets of the trust a and b as the sole beneficiary of trust a and trust b respectively will each receive payments equal to an x unitrust_amount determined from only the percent of the assets deposited into his or her respective trust a in essence is transferring one-half of his former interest in trust to b and b in essence is transferring one-half of her former interest in trust to a assuming the completed and plr-115223-05 signed marriage settlement agreement will constitute a divorce_or_separation_instrument within the meaning of sec_71 we conclude sec_1041 applies to the beneficiary level in the instant case because trust’s division is a property transfer between spouses or former spouses incident_to_divorce - - even if this change in their respective rights to the full amount of the unitrust payments from trust were to result in legal entitlements different in_kind or extent under cottage savings and thus were to constitute a taxable_event under sec_1001 sec_1041 would shield a and b from the recognition of gain_or_loss on the transfer therefore no gain_or_loss will be recognized by a on the transfer of his one-half unitrust_interest in trust to b and b receives that interest with a carryover_basis from a under sec_1041 similarly no gain_or_loss will be recognized by b on the transfer of her one- half unitrust_interest in trust to a and a receives that interest with a carryover_basis from b under to sec_1041 the pro_rata division or partition of an asset is a nontaxable event for purposes of sec_61 and sec_1001 for instance a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 the division of the assets in trust and the distribution of those assets to trust a and trust b will be equal in_kind ie pro_rata accordingly for purposes of sec_61 and sec_1001 no gain_or_loss will recognized by trust trust a or trust b on the division of trust into trust a and trust b ruling sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of the code such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of such other person the basis shall be the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift except that if such basis adjusted for the period before the date of the gift as provided in sec_1016 is greater than the fair_market_value of the property at the time of the gift then for purposes of determining loss the basis shall be such fair_market_value sec_1015 provides that if property was acquired by gift after december - - sec_1015 provides that if the property was acquired after december plr-115223-05 by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer a and trust b will determine their basis in the assets by reference to the basis of the assets in the hands of trust under sec_1015 or b and the holding periods of the assets held by trust a and trust b will include the period for which the assets were held by trust based solely on the facts and representations submitted we conclude that trust ruling sec_2501 imposes a gift_tax for each calendar_year on the transfer of property by gift during the calendar_year sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift sec_2516 provides that where a husband and wife enter into a written_agreement relative to their marital and property rights and divorce occurs within the year period beginning on the date year before such agreement is entered into whether or not such agreement is approved by the divorce decree any transfers of property interests in property made pursuant to such agreement to either spouse in settlement of his or her marital or property rights or to provide a reasonable allowance for the support of issue of the marriage during minority shall be deemed to be transfers made for a full_and_adequate_consideration_in_money_or_money's_worth in this case a and b were divorced pursuant to a judgment of dissolution on d2 a and b entered into a memorandum of understanding relative to their marital and property rights the terms of the memorandum of understanding were included in court 2’s order dividing trust into trust a and trust b accordingly based on the facts submitted and representations made we conclude that to the extent the division of trust into trust a and trust b results in transfers of property between a and b pursuant to the provisions of sec_2516 the transfers will not be subject_to gift_tax except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts of the transaction described above under any plr-115223-05 other provision of the code in particular sec_61 we express no opinion on whether trust otherwise qualifies as a charitable_remainder_trust under sec_664 or whether trust a and trust b each will otherwise qualify as charitable_remainder trusts under sec_664 additionally this ruling is contingent upon the finalization of the marriage settlement agreement reflecting the terms described above of the code provides that it may not be used or cited as precedent being sent to trust’s authorized representative pursuant to a power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer who requested it sec_6110 sincerely beverly katz senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for ' purposes
